PER CURIAM.
On April 30, 1975, we approved an amendment to Section VIII of Article XVIII of the Integration Rule extending the law school practice program to approved Legal Aid organizations. In order to clarify confusion that has resulted regarding the requirements for continuation of the practice program after completion of the law school program or graduation, Section VIII (A) of Article XVIII, Integration Rule, is amended as follows:
“VIII. Continuation of Practice Program After Completion of the Law School Program or Graduation.
A. A law student who has completed the law school practice program and (1) has had whoso certification has bees withdrawn by the law school dean by reason of completion of the program or (2) has graduated 'from a law school approved fey •the Americas Sap Association; following successful completion of the program, may appear in Court pursuant to this rule if the attorney general, a state attorney, a public defender or a supervising attorney of a legal aid organization approved by the Supreme Court:
1. Files a certification in the same manner and subject to the same limitations as that required to be filed by the law school dean. This certification may be withdrawn in the same manner as provided for the law school dean’s withdrawal of his certification. The maximum term of certification shah fea eem-■pttted from the date of original cer-frif-tea-tioH fey the law school dean and for these graduates who have sot participated » •die tew seheel program; the maximum term shall be twelve (12) months from graduation.
2. Further certifies that he will assume the duties and responsibilities of the supervising attorney as provided by other provisions of this rule.”
ADKINS, C. J., and ROBERTS, BOYD, OVERTON, ENGLAND and SUND-BERG, JJ., concur.